TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00278-CR


Christopher Lynn LeBlue, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 61833, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant filed his notice of appeal on April 3, 2008.  The record was filed August 18. 
On September 19, appellant's attorney filed a request for an extension of time to file his brief.  We
granted that motion, making the brief due October 17.  On October 22, counsel filed a second motion
for further time, which we granted, extending the deadline to November 17.  On November 25, we
received a motion to substitute counsel, which we granted on December 5.  New counsel then filed
a motion for extension of time, asking for additional time to familiarize himself with the case.  We
granted that motion, extending the deadline to January 16, 2009.  Counsel has now filed another
motion, asking for another thirty days to file the brief.  This is current counsel's second motion and
the fourth motion filed in the cause.  We grant this motion and order counsel to file the brief no later
than February 20, 2009.  If the brief is not filed, we will abate the matter and refer it to the trial court
for further proceedings under rule 38.8 of the rules of appellate procedure.  See Tex. R. App. P. 38.8.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 4, 2009
Do Not Publish